      Case 2:18-cv-00145-JCH-GJF Document 20 Filed 11/02/18 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW MEXICO

BENNY M. ANAYA,

      Plaintiff,

v.                                                                Civ. No. 18-145 JCH/GJF

CITY OF SOCORRO,

      Defendant.

                                  FINAL JUDGMENT

      In accordance with Federal Rule of Civil Procedure 58(a) and consistent with the “Order

of Dismissal Without Prejudice” [ECF No. 19] entered by the Court on November 2, 2018, this

Final Judgment is entered and the above-captioned cause is DISMISSED WITHOUT

PREJUDICE.

      IT IS SO ORDERED.




                                          ________________________________________
                                          THE HONORABLE JUDITH C. HERRERA
                                          UNITED STATES DISTRICT JUDGE
